Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed July 16, 2010.  At this point claims 1-12 are pending in the instant application and ready for examination by the Examiner.

Examiner’s Comments:
2.	The examiner called and left messages with Ms. Deidra Ritcherson (Reg. No. 55574) on 8/9-10/2021 to move prosecution forward. No reply was received. 

Double Patenting:
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-20, 23, and 25-26 of copending 

Instant application 15840599
U. S. Patent Application 15415202
Claim 1
A computer-implemented method, comprising:









generating, by a system operatively coupled to a processor, an n by n partially-observed similarity matrix based on a quantity of n streams of time series data, wherein the generating the partially-observed similarity matrix comprises: 


obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information:









computing dynamic time warping similarities using Q(n log(n)) pairs of the streams of time series data, the n by n partially-observed similarity matrix, and a symmetric matrix factorization solver to generate matrix factorization data: 



randomly sampling Q(n log n)) pairs of the streams of the time series data,






populating, by the system, a first set of data elements of the partially-observed similarity matrix with respective similarity scores for a first set of time aligned pairs of the Q(n log(n)) pairs of the streams, and

populating, by the system, a second set of the data elements of the partially-observed similarity matrix with void data for a second set of pairs of the streams for which a similarity score is undetermined; 


factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix:

classifying by the system, based on a machine learning classification model, the first factorization data matrix and the second factorization data matrix; and  




based on the classifying, training, by the system, a machine learning model based on first classified matrix data associated with the first factorization data matrix and second classified matrix data associated with the second factorization data matrix. 


A computer program product for machine learning, the computer program product comprising (out of order)

a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:


generate a partially-observed similarity matrix by pairing ones of the first data elements with ones of the second data elements based on a dynamic time warping process that pairs elements from different times based on similarity,


receive a first stream of time series data comprising first data elements describing a first event over time and a second stream of time series data comprising second data elements describing a second event over time, wherein the first stream is based on partial observation of the first event over time with the first stream comprising a void data element where no observation of the first event was made,

Claim 20
wherein the partially-observed similarity matrix comprises an n by n partially-observed similarity matrix generated based on the dynamic time warping process that pairs Q(n log(n)) of the ones of the first data elements with the ones of the second data elements. 

Claim 19
wherein the dynamic time warping process pairs the elements based on aligning elements of the first time span and the second time span. 


Claim 23
wherein the partially-observed similarity matrix comprises an n by n partially-observed similarity matrix generated based on the dynamic time warping process that pairs Q(n log(n)) of the ones of the first data elements with the ones of the second data elements. 








based on a symmetric matrix factorization process, factor the partially-observed similarity matrix into a first factorization data matrix and a second factorization data matrix,


train a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix wherein the first matrix data comprises void data based on the void data element, and

based on the machine learning model, generate a prediction for a future occurrence of the first event by employing a machine learning process. 


wherein the generating the partially-observed similarity matrix comprises generating the partially-observed similarity matrix using dynamic time warping that modifies time data associated with the time series data. 

Claim 23
wherein the partially-observed similarity matrix comprises an n by n partially-observed similarity matrix generated based on the dynamic time warping process that pairs Q(n log(n)) of the ones of the first data elements with the ones of the second data elements. 

EC: The examiner does not see a tanglable difference between ‘generating’ and ‘populating.’ 
Claim 3
wherein the machine learning model generates, based on the first classified matrix data and the second matrix data, machine learning output to facilitate classification or grouping of data associated with an image processing system, a video processing system. 

Claim 26
generate, based on the machine learning model, output to facilitate classification or grouping of data associated with at least one of an image processing system, a video processing system, a signal processing system., and a data analytics system.

Claim 4
calculating, by the system, the respective similarity scores for the time aligned pairs of the Q(n log(n)) pairs of the streams
Claim 23
wherein the partially-observed similarity matrix comprises an n by n partially-observed similarity matrix generated based on the dynamic time warping process that pairs Q(n log(n)) of the ones of the first data elements with the ones of the second data elements. 

Claim 7
wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model. 


train the machine learning model based on the first factorization matrix data and the second factorization matrix data to facilitate a reduced amount of time to generate machine learning output via the machine learning model.


based on the time-series data, training, by the system, the machine learning classification model. 

Claim 26
generate, based on the machine learning model, output to facilitate classification or grouping of data associated with at least one of an image processing system, a video processing system, a signal processing system., and a data analytics system.

Claim 10
wherein the time-series data comprises image data. 

Claim 26
generate, based on the machine learning model, output to facilitate classification or grouping of data associated with at least one of an image processing system, a video processing system, a signal processing system., and a data analytics system.









Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Lui in view of Malioutov and further in view of Deng. (U. S. Patent Publication 20050123053, referred to as Cooper; U. S. Patent Publication 20130080641, referred to as Lui; U. S. Patent Publication 20090132252, referred to as Malioutov; ‘A Trine Series Forest for Classification and Feature Extraction’, referred to ad Deng)

Claim 1
Cooper discloses a computer-implemented method, comprising: generating, by a system operatively coupled to a processor (Cooper, 0117; Alternatively, each of the circuits, routines, applications, managers, procedures, objects or the like shown in FIG. 8 can be implemented as physically distinct hardware circuits within an ASIC, using a digital signal processor(DSP), using a FPGA, a PDL, a PLA and/or a PAL, or using discrete logic elements or discrete circuit elements.)  , an n by n partially-observed similarity matrix based on a quantity of n streams of time series data, wherein the Cooper, 0033, 0046-0052; ‘The ordered information may include audio, video, text or any other information having an ordering dimension, such as time for audio and/or video information and position for text information.’ And similarity matrix maps to similarity matrix. Partially observed maps to ‘The scale 111 correlates the similarity distance measure d.sub.c(v.sub.i,v.sub.j) to a gray scale, such as white for a maximum score of 1.4 and black for a score of zero.’ N streams of time series data maps to ‘In the similarity matrix 110 shown in FIG. 1, various media segments 112, 114, 116 and 118 can be identified.’ N by N matrix is disclosed by if this matrix can be factored into N x K matrix and K x N matrix, then the original matrix is an N x N matrix. { B.sub.k(i,j)=.sigma..sub.kU(i,k)V(k,j), (3a) [0050] where: [0051] U(i,k) is an N.times.K matrix with orthonormal columns; [0052] V(k,j) is a K.times.N matrix with orthogonal rows;})…. the n by n partially-observed similarity matrix, and a symmetric matrix factorization solver to generate matrix factorizeation data: (Cooper, 0046-0052; similarity matrix maps to similarity matrix. Partially observed maps to ‘The scale 111 correlates the similarity distance measure d.sub.c(v.sub.i,v.sub.j) to a gray scale, such as white for a maximum score of 1.4 and black for a score of zero.’ N by N matrix is disclosed by if this matrix can be factored into N x K matrix and K x N matrix, then the original matrix is an N x N matrix. { B.sub.k(i,j)=.sigma..sub.kU(i,k)V(k,j), (3a) [0050] where: [0051] U(i,k) is an N.times.K matrix with orthonormal columns; [0052] V(k,j) is a K.times.N matrix with orthogonal rows;})…. populating, by the system, a first set of data elements of the partially-observed similarity matrix with respective similarity scores for a first set of time aligned pairs of the Q(n log(n)) pairs of the streams, and populating, by the system, a second Cooper, 0047; The x-axis of the similarity matrix 110 represents a frame i, while the y-axis represents a frame j. The scale 111 correlates the similarity distance measure d.sub.c(v.sub.i,v.sub.j) to a gray scale, such as white for a maximum score of 1.4 and black for a score of zero. The diagonal representing i=j must have the maximum similarity distance measure d.sub.c(v.sub.i,v.sub.j) score of 1.4 and is white. EC: The gray scale equates the results of the similarity score which was not known prior to population of the matrix.); factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix (Cooper, fig 6; Perform probabilistic factorization on similarity matrix to identify components’ item S500):…. based on a machine learning classification model, the first factorization data matrix and the second factorization data matrix. (Cooper, fig 6; A matrix is first constructed in step S400 and then the matrix is factorized.)
Cooper does not disclose expressly obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information…. classifying by the system.
Lui discloses obtaining user information related to a user identity, wherein the user identity is used to output a predicted event recommendation related to the user information. (Lui, 0049:….wherein the runtime data for a respective one of the user IDs comprises and/or is derived from run-time instantiations of objects occurring on the monitored computer for the respective user ID, with the objects comprising one or more selected from the group of methods, system objects, object events, dynamic GUI objects, network component objects, wherein the object events comprise at least one selected from the group of operating system events, application events, and web browser events and network events generated or affecting directly or indirectly the respective monitored computer;…. and determining, by the one or more computers, based at least in part on one or more of the selected Markov chains and next state transitions in the respective Markov chains selected and/or one or more of predicted states in the respective Markov chains selected, predicted prioritization data for electronic resources for the observed system and/or a predicted level of electronic resources that may be needed by the system generating the messages.)…. classifying by the system. (Lui, 0103;’ The Assess module analyzes the data stream to recognize patterns and use the patterns to define models (e.g., a first rule set) that can later be used to automatically recognize information about users, events and the structure of applications and provide a classification of the user state, e.g., an application context ID.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper and Lui before him before the effective filing date of the claimed invention, to modify Cooper to incorporate user specific information of Lui. Given the advantage of generating predictions which are user specific, one having ordinary skill in the art would have been motivated to make this obvious modification.
Cooper and Lui do not disclose expressly computing dynamic time warping similarities.
Malioutov discloses computing dynamic time warping similarities. (Malioutov, 0048; This detection may be performed using segmental dynamic time warping (DTW) 
Cooper, Lui and Malioutov do not disclose expressly using O(n log(n)) pairs of the streams of time series data,…. randomly sampling O(n log n)) pairs of the streams of the time series data,…. based on the classifying, training, by the system, a machine learning model based on first classified matrix data associated with the first factorization data matrix and second classified matrix data associated with the second factorization data matrix.
Deng discloses using O(n log(n)) pairs of the streams of time series data (Deng, p5, p8, equations 1, 2, 3; Interval features are calculated from a time series interval, e.g., "the interval between time 10 and time 30". Many types of features over a time interval can be considered, but one may prefer simple and interpretable features such as the mean and standard deviation, e.g., "the average of the time series segment between time 10 and time 30". Rodriguez et al. [15] considered using only intervals of lengths equal to powers of two, and, therefore reduced the feature space to O (M log M). EC: Time series data maps to f(t1, t2) And Algorithm 1 sample() function: randornly samples a set of intervals ·< T1, T2 >-, where T1 is the set of starting time points of intervals, and T2 is the set of ending points. ),…. randomly sampling Q(n log n)) pairs of the streams of the time series data (Deng, p5, p8, equations 1, 2, 3; Interval features 1, t2) And Algorithm 1 sample() function: randomly samples a set of intervals ·< T1, T2 >-, where T1 is the set of starting time points of intervals, and T2 is the set of ending points. ),…. based on the classifying, training, by the system, a machine learning model based on first classified matrix data associated with the first factorization data matrix and second classified matrix data associated with the second factorization data matrix. (Deng, pp3-4; ‘Given N training time series instances (examples): {e1 , ... , ei, ... , eN} and the corresponding class labels {Y1, ... , y;, ... , YN L where y; E ·{1; 2, ... , C'}, the objective of time series classification is to predict the class labels for testing instances. Here we assume the values of time series are measured at equally-spaced intervals, and also assume the training and testing time series instances are of the same length N.’ and  ‘Feature based classifiers commonly consist of two steps: defining the temporal features and training a classifier based on the temporal features defined.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper, Lui, Malioutov and Deng before him before the effective filing date of the claimed invention, to modify Cooper, Lui and Malioutov to incorporate time series data for use of training a learning model of Deng. Given the advantage of having a model that evaluates a 

Claim 8
Cooper, Lui and Malioutov do not disclose expressly based on the time-series data, training, by the system, the machine learning classification model.
Deng discloses based on the time-series data, training, by the system, the machine learning classification model. (Deng, p2, table 1; ‘Time series classification has been playing an important role in many disciplines such as finance [2t1] and medicine [2].’ With ‘medical images’ being a category in time series data set used in training and testing) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper, Lui, Malioutov and Deng before him before the effective filing date of the claimed invention, to modify Cooper, Lui and Malioutov to incorporate time series data for use of training a learning model of Deng. Given the advantage of having a model that evaluates a dynamic situation instead of a static input, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Cooper, Lui and Malioutov do not disclose expressly wherein the time-series data comprises image data.
Deng discloses wherein the time-series data comprises image data. (Deng, p2, table 1; ‘Time series classification has been playing an important role in many disciplines such as finance [2t1] and medicine [2].’ With ‘medical images’ being a 

Claim 11
Cooper does not disclose expressly wherein the machine learning classification model comprises a Hidden Markov model.
Lui discloses wherein the machine learning classification model comprises a Hidden Markov model. (Lui, 0654; A task can be modeled as an Hidden Markov Model ( HMM).) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper and Lui before him before the effective filing date of the claimed invention, to modify Cooper to incorporate user specific information of Lui. Given the advantage of generating predictions which are user specific, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Cooper does not disclose expressly wherein the machine learning classification model comprises a Bayesian model.
Lui, 0293; The use of Bayesian methods depends on the modeling of probability distributions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper and Lui before him before the effective filing date of the claimed invention, to modify Cooper to incorporate user specific information of Lui. Given the advantage of generating predictions which are user specific, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claims, 1, 8 and 10 above, and further in view of Muda. (Voice Recognition Algorithms using Mel Frequency Cepstral Coefficient (MFCC) and Dynamic Time Warping (DTW) Techniques’, referred to as Muda).

Claim 2
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the generating the partially-observed similarity matrix comprises generating the partially-observed similarity matrix using dynamic time warping that modifies time data associated with the time series data
Muda discloses wherein the generating the partially-observed similarity matrix comprises generating the partially-observed similarity matrix using dynamic time warping that modifies time data associated with the time series data. (Muda, 0186;‘As discussed by [16], the total distance between the sequences is the sum or the .

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Yu2 (‘Distributed Stochastic AD MM for Matrix Factorization’, referred to as Yu2).

Claim 6
Cooper, Lui, Malioutov and Deng do not disclose expressly learning, by the system, data for the void data associated with the first factorization data matrix and the second factorization data matrix based on acyclic coordinate descent technique that cyclically analyzes the void data of the second set of the data elements.


Claim 7
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model.
Yu2 discloses wherein the training facilitates a reduced amount of time to generate machine learning output via the machine learning model. (Yu2, pi259; wherein the training facilitates a reduced amount of time to generate machine learning .

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Hoffman (U. S. Patent Publication 20160241346, referred to as Hoffman).

Claim 3
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the machine learning model generates, based on the first classified matrix data and the second matrix data, machine learning output to facilitate classification or grouping of data associated with an image processing system, a video processing system.
Hoffman discloses wherein the machine learning model generates, based on the first classified matrix data and the second matrix data, machine learning output to 

Claim 4
Cooper, Lui and Malioutov do not disclose expressly calculating, by the system, the respective similarity scores for the time aligned pairs of the Q(n log(n)) pairs of the streams.
Deng discloses calculating, by the system, the respective similarity scores for the time aligned pairs of the O(n log(n)) pairs of the streams. (Deng, p5, equations 1, 2, 3; Interval features are calculated from a time series interval, e.g., "the interval between time 10 and time 30". Many types of features over a time interval can be considered, but one may prefer simple and interpretable features such as the mean and standard deviation, e.g., "the average of the time series segment between time 10 and time 30". Rodriguez et al. [15] considered using only intervals of lengths equal to .

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, Lui, Malioutov and Deng as applied to claim 1 above, and further in view of Leidner (U. S. Patent Publication 20120221485, referred to as Leidner).

Claim 5
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein the streams of the time series data employed to predict information related to the user identity are respectively associated with different events related to financial services, wherein a first event is associated with opening an account with the user identity, and wherein a second event is associated with an option account approval for the user identity.
Leidner discloses wherein the streams of the time series data employed to predict information related to the user identity are respectively associated with different events related to financial services, wherein a first event is associated with opening an account with the user identity, and wherein a second event is associated 

Claim 9
Cooper, Lui, Malioutov and Deng do not disclose expressly wherein training the machine learning classification model comprises training the machine learning classification model by employing a state vector machine.
Leidner discloses wherein training the machine learning classification model comprises training the machine learning classification model by employing a state vector machine. (Leidner, 0008; Their approach, which is described for the Japanese language, uses support vector machine learning and relies on a Japanese syntactic parser, which permits them to process negation.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cooper, Lui, Malioutov, Deng .

Response to Arguments
5.	Applicant’s arguments filed on 6/2/2021 for claims 1-12 have been fully considered but are not persuasive.

6.	Applicant’s argument:

Rejection of Claims 1-7 under 35 U.S.C. § 101

Examiner answer:
The examiner withdraws the rejection.

7.	Applicant’s argument:
Assignee’s representative submits that Cooper, Lui, Malioutov, and Deng fail to disclose or render obvious 

“factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix; 

classifying, by the system, based on a machine learning classification model, the first factorization data matrix and the second factorization data matrix; and 

based on the classifying, training, by the system, a machine learning model based on first classified matrix data associated with the first factorization data matrix and second 

Examiner answer:
….factorizing, by the system, the partially-observed similarity matrix to generate a factorized similarity matrix comprising a first factorization data matrix and a second factorization data matrix…. (Cooper, fig 6; Perform probabilistic factorization on similarity matrix to identify components’ item S500):
….classifying by the system (Lui, 0103;’ The Assess module analyzes the data stream to recognize patterns and use the patterns to define models (e.g., a first rule set) that can later be used to automatically recognize information about users, events and the structure of applications and provide a classification of the user state, e.g., an application context ID.’), based on a machine learning classification model, the first factorization data matrix and the second factorization data matrix…. (Cooper, fig 6; A matrix is first constructed in step S400 and then the matrix is factorized.); and  
….based on the classifying, training, by the system, a machine learning model based on first classified matrix data associated with the first factorization data matrix and second classified matrix data associated with the second factorization data matrix. (Deng, pp3-4; ‘Given N training time series instances (examples): {e1 , ... , ei, ... , eN} and the corresponding class labels {Y1, ... , y;, ... , YN L where y; E ·{1; 2, ... , C'}, the objective of time series classification is to predict the class labels for testing instances. Here we assume the values of time series are measured at equally-spaced intervals, and also assume the training and testing time series instances are of the same length N.’ and  ‘Feature based classifiers commonly consist of two steps: defining the temporal features and training a classifier based on the temporal features defined.’)

8.	Claims 1-12 are rejected.
	
Conclusion – Final
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:

	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121